t c memo united_states tax_court john g goettee jr and marian goettee petitioners v commissioner of internal revenue respondent docket no filed date ps claimed investment credits and losses arising out of a partnership in which they held a limited interest by notice_of_deficiency r disallowed these claimed credits and losses r extended a uniform settlement offer to all taxpayers including ps involved in similar partnerships ps promptly communicated to r their acceptance of the offer but r did not send to ps a proposed decision document for about months when ps received this document they promptly executed and returned it to r but r did not sign it for about months after entry of decision r assessed the deficiencies and additions as determined in the decision document plus interest thereon and accrued but unassessed interest on previously assessed deficiencies ps paid the deficiencies and additions and requested an abatement of interest r initially disallowed ps abatement request in full ps appealed on appeal r issued a notice_of_determination allowing a partial abatement ps then paid the remaining assessed interest liabilities -- - held r’s failure to abate interest for any disputed period through date and any disputed period from date onward was not an abuse_of_discretion because the delays that ps identify are not attributable to r’s error or delay in performing a ministerial_act r’s failure to abate interest for the period jan through date was an abuse_of_discretion because it was attributable to an unjustified delay in r’s official performing a ministerial_act sec_6404 i r c held further r has conceded errors in computing amounts of interest in the exercise of our overpayment jurisdiction r is sustained as to each of the disputed unconceded items see sec_6404 h b i r c during the course of ps’ efforts to persuade r to abate the interest in response to r’s agent’s suggestion ps made an offer_in_compromise of dollar_figure to settle about dollar_figure of interest on years of income_tax liabilities later again at r’s agent’s suggestion ps withdrew their offer_in_compromise a few months later r returned ps’ dollar_figure without interest held further on this record we shall not direct r to abate any interest nor shall we require recomputation of interest on account of the dollar_figure matthew j mccann for petitioners blizabeth s henn and william j gregg for respondent memorandum findings_of_fact and opinion chabot judge respondent issued a notice_of_determination partially disallowing petitioners’ claim to abate interest with respect to underpayments for and petitioners petitioned the court under sec_6404' to review this abatement disallowance as to all years we granted respondent’s motion for partial summary_judgment that respondent does not have authority to abate interest as to goettee v commissioner tcmemo_1997_454 petitioners have conceded as to as a result only and remain before the court in the instant case ' the petition refers to sec_6406 but it is evident that sec_6404 is the intended authority unless otherwise indicated all section subchapter chapter and subtitle references are to sections subchapters chapters and subtitles of the internal_revenue_code of for the underpayment years in issue references to sec_6404 are to that section of the internal_revenue_code_of_1986 as in effect for proceedings commenced at the time the petition in the instant case was filed q4e- after concessions by both sides ’ there are two categories of issues for decision as follows whether respondent’s failure to abate interest for certain time periods constitutes an abuse_of_discretion whether respondent’s interest computations are correct findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioners john g goettee jr hereinafter sometimes referred to as john and marian goettee hereinafter sometimes referred as noted supra petitioners concede as to interest on underpayments for respondent concedes that respondent underabated the amount of interest for the period date through date the parties agree that there remain overassessments for and respondent contends that insufficient interest was assessed as to underpayments for but concedes that no additional_amounts of interest are to be assessed against petitioners other concessions are discussed infra in connection with the issues to which the specific concessions relate respondent concedes that a rule computation will be necessary unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure to as marian husband and wife resided in new windsor maryland their collective net_worth did not exceed dollar_figure million at all relevant times john was self-employed as a dentist and marian was employed as the office administrator for john’s dental practice marian is also a licensed and certified speech and language pathologist petitioners filed joint federal_income_tax returns for and they made their tax returns on the basis of the calendar_year petitioners paid the entire amount of the tax_liabilities shown on each of their tax returns for and before the respective tax_return was required to be filed in particular petitioners’ tax_return was filed on or before date and the dollar_figure liability shown thereon was paid in full by a combination of withheld taxes dollar_figure estimated_tax payments dollar_figure and payment with the tax_return dollar_figure petitioners’ tax_return was filed on or before date and the dollar_figure liability shown thereon was paid in full by a combination of withheld taxes dollar_figure estimated_tax payments dollar_figure and other refundable credits dollar_figure on date respondent refunded the dollar_figure overpayment claimed on the tax_return respondent did not pay interest on this refund for petitioners’ tax_return was filed on or before date and the dollar_figure liability shown thereon was paid in full by - - a combination of withheld taxes dollar_figure estimated_tax payments dollar_figure and other refundable credits dollar_figure on date respondent refunded to petitioners dollar_figure consisting of dollar_figure plus interest thereon for the period apr through date in the amount of dollar_figure for a the transaction on the recommendation of john’s father an accountant and tax attorney john acquired a limited_partnership_interest in the thompson equipment associates partnership hereinafter sometimes referred to as tea during date john acquired the interest in tea in exchange for a dollar_figure check and a dollar_figure promissory note which matured on date marian issued a check on date that paid the promissory note in full petitioners claimed flowthrough losses from tea on their tax returns for and petitioners carried back credits losses from to and as a result of the credits losses carried back from to on date respondent refunded to petitioners dollar_figure consisting of dollar_figure plus interest thereon for the period jan through the parties have stipulated that john acquired the partnership_interest and both petitioners were limited partners the parties have not reconciled the two stipulations it does not appear to matter to the instant case whether marian also was a limited_partner in thompson equipment associates for convenience we refer to john as the limited_partner - date in the amount of dollar_figure respondent did not credit petitioners’ account with interest for the period june through date on date when respondent refunded to petitioners the overpayment petitioners claimed on their tax_return respondent did not credit petitioners’ account with interest for the period june through date b the tax_court proceeding and surrounding circumstances on date respondent sent to petitioners a notice_of_deficiency in which respondent made adjustments on account of tha items and determined deficiencies and additions to tax as shown in table l table additions to tax sec sec sec year deficiency a a dollar_figure dollar_figure -- dollar_figure big_number -- big_number big_number big_number big_number big_number percent of the interest due on dollar_figure percent of the interest due on dollar_figure respondent also determined that petitioners’ deficiencies are subject_to an increased rate of interest under section --- - c hereinafter sometimes referred to as the sec_6621 c rate ’ on date petitioners filed a petition with this court seeking a redetermination of their tax_liabilities for and john r shematz hereinafter sometimes referred to as shematz who was in business with john’s father signed the petition and initially represented petitioners in this court petitioners’ case was assigned to a group of cases collectively referred to as the barrister books project hereinafter sometimes referred to as barrister the barrister partnerships started to be formed in andrew m winkler hereinafter sometimes referred to as winkler served as lead counsel for the commissioner in the barrister cases sometime around the commissioner extended a uniform settlement offer to any barrister investor the commissioner withdrew the offer on or about date the notice_of_deficiency refers to sec_6621 sec_6621 was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 we shall refer to this section as sec_6621 sec_6653 sec_6659 and sec_6621 were repealed by sec of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 for tax returns due after date the substance of former sec_6653 and sec_6659 now appears in sec_6662 these repeals and revisions do not affect petitioners’ liabilities for the years involved in the notice_of_deficiency on which table is based --- - another tax case project the bromwell book project hereinafter sometimes referred to as bromwell was active at the same time as barrister the bromwell partnerships started to be formed in or winkler served as the commissioner’s lead counsel for bromwell he considered bromwell to be a predecessor of barrister for the years before the enactment of the so-called partnership litigation provisions in the tax equity and fiscal responsibility act of thfra publaw_97_248 96_stat_324 efforts were made to group related partnership cases designate one or more cases in a group as lead cases and try to have the parties in other cases in the related partnership group agree to be bound by the outcome of the lead cases on date special_trial_judge pate issued a memorandum_sur_order which the parties have stipulated established leger v commissioner docket no as a test case with regard to all of the bromwell book cases sec_402 of tefra provides for the unified_audit and litigation procedures of subch c of ch sec_6221 et seq the tefra provisions under the tefra provisions if the dispute arises from a partnership_item as defined by sec_6231 then the dispute is resolved at the partnership level sec_6221 see 87_tc_783 explaining the effect of the tefra provisions the tefra provisions generally apply to partnership taxable years beginning after date tehfra sec_407 stat pincite -- - on date shematz notified petitioners that respondent intended to seek continuances in the bromwell cases pending resolution of leger v commissioner supra and that the decision in leger v commissioner supra was likely to be appealed and would thus delay the outcome of their case for several years on date we filed our opinion in leger v commissioner tcmemo_1987_146 affd without published opinion 860_f2d_435 5th cir wherein we sustained the commissioner’s determinations that the taxpayers were not entitled to claim their distributive_share of the partnership investment_credit and losses because the partnership was not engaged in for-profit activities under sec_183 on date petitioners’ case was assigned to special_trial_judge pate for trial or other_disposition on date special_trial_judge pate invited winkler and the barrister cases taxpayers or their counsel including petitioners’ case to a pretrial conference scheduled for date in order to consider and decide a number of procedural matters including the choice of lead cases a maximum of four winkler determined that if the tax_court was going to try a barrister case then the commissioner and the taxpayers should follow the tax court’s opinion rather than the commissioner’s settlement package as a result the uniform settlement package was withdrawn a month before the scheduled pretrial conference at the date pretrial conference representatives of the promoters for the barrister partnerships suggested that it would be better to have a promoter-funded tefra partnership case as a lead barrister case special_trial_judge pate agreed with that approach that pretrial conference did not result in the selection of a barrister lead case during date barrister equipment assocs series v commissioner docket no hereinafter sometimes referred to as serie sec_115 was selected as the lead case for barrister serie sec_115 involved and it was a tefra partnership case in late the court was informally advised that shematz had died thereafter petitioners proceeded pro_se on date a motion was filed in serie sec_115 to reassign that case from special_trial_judge pate toa presidentially appointed judge of this court the motion was based on contentions that assignment of that case to a special_trial_judge was not authorized by statute and that it violated the united_states constitution the motion also requested that if the court denied the motion then the court should stay the case and certify the issue for interlocutory appellate review pursuant to sec_7482 on date we filed our unanimous court-reviewed opinion in 94_tc_549 in which we denied an identical motion filed by the taxpayers in those consolidated cases we certified those cases for interlocutory appellate review id pincite we held those cases and others such as serie sec_115 in abeyance pending appellate resolution of the issue our opinion in first western govt securities v commissioner supra was affirmed sub nom 930_f2d_975 2d cir the issue finally was resolved in 501_us_868 on date serie sec_115 was assigned to special_trial_judge pate serie sec_115 was tried and submitted to special_trial_judge pate on date in the spring of after the trial in serie sec_115 the commissioner renewed the earlier settlement offer in the barrister cases winkler decided to renew the settlement offer because he anticipated many problems in the pre-tefra barrister cases which would require a lot of time to resolve some of the problems winkler anticipated included the presence of carrybacks and mispostings to accounts the settlement offer also was renewed to give winkler and his colleagues work while they were awaiting an opinion in the serie sec_115 case and reduce the inventory of barrister cases the task of processing the settlement of the barrister cases fell to winkler and an appeals officer in respondent’s louisville kentucky office hereinafter sometimes referred to as the louisville office elmer craig hereinafter sometimes referred to as craig succeeded charles bower as the appeals officer who shared with winkler the responsibility of processing the barrister cases the settlement offer was communicated to investors in barrister partnerships by letter hereinafter sometimes referred to as settlement letters the settlement offer was intended to be made available to every investor in a barrister partnership however winkler decided to send only a few settlement letters at any given time because he thought that he and craig the only ones working on the settlements at this point would not have been able to process the settlement offer in a timely manner if it was made simultaneously available to every investor ina barrister partnership also the death and relocation of some of the barrister taxpayers or their representatives made it difficult for winkler to communicate the settlement offer to some of the barrister taxpayers winkler and craig generally processed the barrister cases in taxpayer alphabetical sequence they deviated from this system if for example the person who represented a barrister taxpayer whose surname began with the letter a also represented other barrister taxpayers whose surnames began with letters other than a in these circumstances winkler and craig processed all of the cases with common representation at the same time another category of deviations from strict alphabetical sequence involved taxpayers or their representatives who telephoned winkler or craig described their circumstances and indicated their agreement with the proposed settlement petitioners’ case did not fall into either of the foregoing categories of cases in which respondent deviated from strict alphabetical sequence in the spring of the commissioner’s appeals_office in cincinnati ohio hereinafter sometimes referred to as the cincinnati office learned of the barrister case settlements that winkler and craig were processing at that time appeals officers in the cincinnati office had caseloads of about cases which was about half of their normal caseloads the chief of the cincinnati office the associate chief paul r becker hereinafter sometimes referred to as becker and appeals officer fran rowland hereinafter sometimes referred to as rowland went to the louisville office to discuss with winkler and craig the possibility of the cincinnati office processing some of the barrister case settlements by the end of the meeting it was decided that the cincinnati office would take some of the pre-tefra barrister cases winkler remained responsible for executing tax_court decision documents on behalf of the -- - commissioner in barrister cases the louisville office retained some of the pre-tefra barrister cases which involved multiple tax_shelters the cincinnati office picked up the cases from the louisville office in june of the number of cases transferred to the cincinnati office coupled with their complexity created the need for craig to conduct an all-day training session about how to process the settlement of these cases employees in the cincinnati office who were to process the barrister cases traveled to the louisville office to attend this session the need for a training session to become able to settle a case was not typical about july of the barrister cases were assigned to rowland and two other appeals officers about cases were assigned to rowland about to another appeals officer and about to the remaining appeals officer petitioners’ case was among those assigned to rowland appeals officers in the cincinnati office managed multiple priorities while they processed the settlement of the barrister cases cases nearing the end of the limitations_period and tax_court cases calendared for trial in cincinnati and columbus ohio were given a higher priority than the barrister cases rowland typically did all of the service_center claim cases--- these too were given a higher priority than the barrister cases -- - cc the settlement process - generally although rowland’s caseload was about half of her normal caseload in the spring of her caseload had returned to normal about cases about the same time the barrister cases were assigned to her because of the increase in her workload rowland did not send any settlement letters to any barrister taxpayers until about september of rowland sent settlement letters in groups of to the settlement letters stated the terms of the settlement offer asked the recipients to submit to rowland copies of their canceled checks hereinafter sometimes referred to as verification information within days so that she could verify the recipients’ actual cash investment in the partnership and stated that upon receipt of the verification information rowland would send to the barrister taxpayer computations which showed the tax effects of the settlement offer to that taxpayer the settlement letters generated a significant and generally prompt response from many of the barrister taxpayers more than half of the barrister taxpayers who responded to the settlement offer submitted their verification information within the requested days rowland also received numerous phone calls regarding the settlement offer many of which concerned the amount of interest that would be assessed the cincinnati office usually processed the barrister case responses on a first in first out basis consistent with this policy barrister taxpayers who responded after the 10-day period were still permitted to avail themselves of the settlement offer but their cases were processed after the cases for which verification information had already been provided after receiving the verification information in a case rowland’s first step was to compare that information to the amounts claimed on that taxpayer’s tax_return the second step was to determine whether that taxpayer was involved in any other tax_shelter activities for the relevant pre-tefra years and if so then whether adjustments had been made regarding those other tax_shelter activities many barrister taxpayers were also involved in other tax_shelters if the taxpayer was involved in other tax_shelters then rowland usually had to make phone calls to other internal_revenue_service centers to find out the status of the commissioner’s actions regarding those other tax_shelters the third step in the settlement process required rowland to input the taxpayer’s information into a computer which would enable her to generate a form_5278 statement of income_tax changes complete the requisite number of form s statements of account and draft the proposed decision document hereinafter collectively referred to as the settlement documents rowland had to personally prepare the tax_deficiency -- - computations for each affected year including in most cases carryback years the settlement documents showed not only the deficiency amounts but also the balances due however the settlement documents did not show the amount of interest due rowland then sent the settlement documents to the taxpayer the taxpayer was instructed that if the taxpayer approved then the taxpayer was instructed to sign the proposed decision document and return it to rowland within days many people called to find out the amount of interest they would have to pay rowland and the other appeals officers typically told those people that a ballpark figure would be three or four times the deficiency due if the people wanted more precise information then rowland and the other appeals officers had a support office prepare computations which then were forwarded to those who inquired generally the people who inguired about interest did not return the decision document until they received the requested information for about the first months that the cincinnati office processed barrister cases rowland and the other appeals officers sent the proposed decision documents to winkler and craig for their approval before sending them to the barrister taxpayers the cincinnati and louisville offices were in frequent contact about drafts of the proposed decision documents during this time because many of the proposed decision documents were incorrect in some respect once the cincinnati office became more proficient at drafting the proposed decision documents proposed decision documents were sent to barrister taxpayers without first obtaining the approval of either winkler or craig normally an appeals officer in the cincinnati office working on a barrister case required about calendar days to verify the amount of the taxpayer’s cash investment determine whether the taxpayer was involved in another tax_shelter input the taxpayer’s information into the computer prepare the settlement documents and mail the settlement documents to the taxpayer if a taxpayer accepted the settlement offer and returned the signed decision document then rowland prepared and submitted to becker an appeals transmittal and case memorandum for his approval if becker approved then he signed the appeals transmittal and case memorandum and transmitted the settlement documents to winkler winkler then reviewed the format and contents of the decision documents signed them and forwarded them to the court for entry of decision it ordinarily took winkler less than hour to review and sign an average decision document that did not have any problems however winkler gave priority to working on cases calendared for trial by the court d - - the settlement process - petitioners’ case on date rowland sent to petitioners the following settlement letter dear mr and mrs goettee this case has been referred to us by district_counsel in louisville kentucky to offer you a settlement in your tax_shelter dispute concerning thompson equipment associates please consider this settlement in view of the tax_court decisions in thomas j leger tcmemo_1987_146 harris the terms in offer of settlement are of cash investment is allowed as a loss in no other loss deduction or credit will be allowed no investment_tax_credit itc is allowed no negligence_penalty under sec_6653 will be applied the overvaluation penalty sec_6659 will be of the itc used no understatement penalty under sec_6661 will apply tax motivated interest under sec_6621 will apply to the entire deficiency there is no documentation in the file which substantiates your actual cash investment in this tax_shelter please forward copies of your cancelled checks verifying your cash investment within the next ten days after this verification is received you will receive the computations of the settlement offer showing the tax effects if you accept the offer please contact me if you have any questions or concerns a return envelope is provided for your convenience this was the first time petitioners received a settlement offer from the internal_revenue_service cashman tcmemo_1989_533 and marvin chupack t c memo oo --- - on date john’s father who was petitioners’ then representative sent petitioners’ verification information to rowland at some point rowland examined petitioners’ verification information and concluded that the amounts therein matched the amounts claimed on petitioners’ relevant tax returns at some time between october and date rowland determined whether petitioners were involved in a tax_shelter other than tea and concluded that she did not need any further information from petitioners to compute their tax_liability at some time between october and date rowland entered petitioners’ information into her computer rowland printed petitioners’ form_5278 on date on date rowland mailed the settlement documents together with a form_3610 audit statement to petitioners petitioners signed the decision document on date and mailed it to rowland on date petitioners enclosed the following letter to rowland with their signed decision document the parties have stipulated that john’s father was petitioners’ representative at the time of this letter the parties also have stipulated that petitioners proceeded pro_se in this court after shematz’s death in we gather from this that john’s father represented petitioners before the internal_revenue_service but not before this court dear ms rowland we have attempted without success to reach you by telephone we have signed the enclosed papers concerning the settlement of the case with barrister books but are very confused about the figures that are on the enclosed statements when we made the original investment everything was legal had been checked by the irs and attorneys and was approved as a valid investment now the tables have really turned the last correspondence that we had from you was in november and it has taken a year to respond to us at that time we had forwarded to you copies of checks etc that proved when we entered this partnership why has it taken so long also why has it taken nearly years to bring this case to this point it hardly seems fair to us that we should be penalized for something that was legal in the first place and then years later becomes a tax problem and we are the ones that bear the brunt of it we would appreciate any answers that you could give us on date rowland prepared signed and sent to becker an appeals transmittal and case memorandum which outlined the terms of the settlement of petitioners’ case on date becker signed and approved the appeals transmittal and case memorandum that same day becker wrote to petitioners as follows dear mr mrs goettee the proposed settlement you reached with the appeals officer as reflected in the stipulation-decision document has been approved we have forwarded the stipulation you signed to district_counsel for filing with the united_states tax_court the tax_court will notify you of entry of the stipulation tf there is any amount due as a result of this settlement you will be billed by the service_center - - becker then delivered petitioners’ proposed decision document to the records office of the cincinnati office which had days to send the proposed decision document to winkler during and winkler processed the settlement of about to tefra barrister cases in addition to working on the barrister and bromwell cases winkler also worked on some general litigation cases provided large case audit assistance assisted in the audit of large taxpayers and worked on an occasionally active large estate_tax case winkler signed petitioners’ decision document on date and then forwarded it to the court for entry of decision on date the court entered decision in petitioners’ case the relevant parts of the decision are set forth in table table additions to tax sec sec sec year deficiency a a dollar_figure --- -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure --- --- -- the decision further provides that the entire deficiencies for and were subject_to the sec_6621 rate the court served a copy of the decision on respondent’s national_office which received it on date the copy was received in the louisville office on date on june -- - the louisville office sent the administrative file anda copy of the decision document to the cincinnati office the cincinnati office received this material on date as of date the louisville office recorded a total of hours on petitioners’ deficiency case petitioners’ deficiency case never was set for trial be assessments payments a form_2859 request for quick or prompt assessment for was prepared and approved on date on date respondent assessed the deficiencies shown supra in table and interest in the amounts shown in table table year interest dollar_figure dollar_figure dollar_figure dollar_figure bills for the assessed amounts were sent to petitioners on the same day the first time petitioners were notified of the amounts of interest was when they received these bills on date petitioners paid the entire amounts shown supra on table deficiencies and additions to tax for and these payments were posted to petitioners’ account as of date in their letter enclosing these payments petitioners requested an abatement of the interest see supra table - - additional assessments abatements and credits after date resulted in balances shown in table payments of which by petitioners were posted on date as to and and date as to table penalty for year interest late payments payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners have paid all tax and interest assessed for and no additional tax or interest needs to be assessed f the abatement process at or about the time of petitioners’ date letter petitioners also wrote to their congressman on date petitioners’ congressman wrote to respondent on date in response to petitioners’ september letter respondent thanked petitioners for their payment of dollar_figure the sums of the amounts on table supra and told them that respondent had not yet gathered all of the information necessary to give to petitioners a complete answer to their abatement request letter respondent would contact petitioners within days to inform them about the status of - - their case and they need not take any further action with respect to their request on date respondent wrote to petitioners’ congressman stating as follows dr goettee paid the assessed tax and should now submit his request for abatement on form_843 his request should be mailed to internal_revenue_service philadelphia pennsylvania we have enclosed a form_843 for his convenience on date petitioners received from respondent an office in bensalem pennsylvania a notice_of_deficiency for respondent enclosed a form_843 claim_for_refund and request for abatement with the notice_of_deficiency on date petitioners wrote to the cincinnati office asking respondent to deal with all their tax matters from one office because it is completely overwhelming for us to deal with two different offices about tax disputes arising from the same partnership petitioners enclosed a form_843 requesting an abatement of interest on taxes and an abatement of penalties under sec_6653 on date respondent further replied to petitioners’ september letter in pertinent part as follows you must file form_843 for each year you are requesting an abatement of interest we have enclosed form sec_843 for your convenience you will receive a notice of the balance due within two to three weeks -- p7 - please provide the information by date we have enclosed an envelope for your convenience on date petitioners replied to respondent’s october letter evidently the forms respondent had enclosed with the october letter dealt with household employment_taxes petitioners used instead copies of the form_843 that respondent had included in the october letter petitioners complied with the october letter instructions by enclosing a separate form_843 for each of the years and in the amounts shown in table supra on date respondent proposed to disallow petitioners’ abatement request in full ’ respondent gave the following reasons to support this proposed decision the time petitioners’ case was before this court does not constitute a delay in the performance of a ministerial_act and the delay in settling petitioners’ case was not attributable to respondent petitioners appealed respondent’s proposed disallowance on date samuel e fish jr hereinafter sometimes referred to as fish an appeals officer in respondent’s baltimore maryland appeals_office hereinafter sometimes ’ the amounts listed in the date letter are slightly greater than the amounts claimed in petitioners’ form sec_843 we assume that the difference almost percent for each year represents the additional interest that had accrued after the date assessment supra table - - referred to as the baltimore office wrote to petitioners about their appeal on date rowland wrote to petitioners from the cincinnati office in response to the letters from petitioners’ congressman and both of their senators her letter was essentially consistent with respondent’s february letter that denied petitioners’ abatement requests in full on date becker traveled from cincinnati to petitioners’ residence in new windsor maryland to discuss their interest liability becker gave to petitioners a form_656 offer_in_compromise on date becker wrote to petitioners in pertinent part as follows i have also spoken with people from the offices of congressman roscoe b bartlett senator barbara a mikulski and senator paul s sarbanes in each case i have explained your situation and pointed out that the interest liability is fixed by statute it appears that the only avenue available to you at this time is to prepare the necessary information and forms to submit an offer_in_compromise to the collection_division this can be done through the internal revenue office in frederick or through the baltimore office on date petitioners submitted a form_656 in which they offered respondent dollar_figure to settle their interest liability for petitioners enclosed a - check for dollar_figure with the may form_656 at respondent’s request on date petitioners resubmitted their offer_in_compromise using a newer version of form_656 the date form_656 provided that if respondent rejected petitioners’ offer then respondent would return the dollar_figure without interest respondent denied petitioners’ offer_in_compromise on date petitioners appealed the denial and asked for a conference in response on date fish arranged for a conference to be held on date at the baltimore office on date becker responded to petitioners’ telephone call as follows thank you for your phone call regarding the status of your case i am glad to hear it finally made it to the appeals_office in baltimore as promised attached are copies of pages from the taxpayer bill of right sec_2 relating to abatement of interest and penalties since this is a very new legislative change the explanation is brief it will take some time to develop detailed guidelines sdollar_figureboth sides’ briefs agree that petitioners paid this dollar_figure to respondent on date as we have found infra text including table respondent abated interest for the period date through date under these circumstances it does not appear to make a difference whether the dollar_figure was paid on date as indicated in the stipulated form_656 of that date or was paid on date as the parties agree on brief - - as you present your case to the appeals officer you may want to mention the current change in the law and ask if the concept can be applied to your case it may help i hope your efforts are successful on date congress enacted the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 tbor sec_302 sec_110 stat pincite added sec_6404’ which gives to this court jurisdiction to review the commissioner’s refusal to abate interest under sec_6404 tbor sec_302 sec_110 stat pincite provides that the amendments made by sec_302 a apply to requests for abatement after the date of the enactment of tbor in lieu of the august conference in the baltimore office petitioners and fish conferred by telephone on date at fish’s request on date petitioners withdrew their offer_in_compromise on date fish advised petitioners to prepare sign and submit a new form_843 for each year for which they sought an abatement so that the form sec_843 would be dated after this provision was enacted as sec_6404 through a series of amendments former sec_6404 was redesignated as sec_6404 sec_3305 and sec_3309 of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 these amendments apply to taxable years beginning after date rra sec_3305 sec_112 stat pincite sec_6404 then was redesignated as sec_6404 by sec_112 b of the victims of terrorism tax relief act of publaw_107_134 115_stat_2427 we will refer to this subsection using its current designation sec_6404 h --- - date the effective date for the relevant provisions in tbor fish advised petitioners to do this to protect their right to petition the tax_court to review the commissioner’s decision about petitioners’ abatement requests on date petitioners submitted new form sec_843 on date fish recommended that interest should be abated for the period date through date because for that period taxpayers were continually given incorrect advise sic and subject_to the processing timeframes of the ill advised offer and interest abatement claims and interest should not be abated for any period before petitioners paid the taxes because--- there were no ministerial or managerial acts which contributed to errors or delays which were not part of the tax_court shelter process the taxpayers were offered opportunities to resolve the matter in earlier years as well as advised that a posted cash bond would suspend the accrual of interest fish’s analysis presented the dollar effects of his recommendations on petitioners’ interest abatement claims as shown in table table year claimed disallowed allowed dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number - - fish’s recommendations were approved on date and a notice of disallowance was issued to petitioners on date setting forth the amounts shown supra under allowed disallowing the balance of the claims but not stating the amounts disallowed g other matters conclusions at some point probably in date possibly in date respondent returned to petitioners the dollar_figure that petitioners paid in connection with their offer_in_compromise tax assessments in the amounts of dollar_figure for and dollar_figure for are not subject_to the sec_6621 rate respondent has overassessed interest in at least the amounts of dollar_figure for and dollar_figure for respondent’s failure to abate interest for the period date through date was not an abuse_of_discretion respondent’s failure to abate interest for the period date through date was not an abuse_of_discretion respondent’s failure to abate interest for the period january through date was an abuse_of_discretion respondent concedes that there should be an abatement of interest for the period february through date - - respondent’s failure to abate interest for the period april through date was not an abuse_of_discretion opinion the instant case presents two categories of issues whether respondent’s failure to abate interest for certain time periods constitutes an abuse_of_discretion and whether respondent’s interest computations are correct the proper treatment of petitioners’ offer_in_compromise payment arguably falls into both categories ’ we consider first the issues of abatements for certain time periods i abatements of interest petitioners contend that respondent’s failure to abate interest for the periods of date through date the first period and date through date the second period constitutes an abuse_of_discretion because the interest that accrued during each of these periods is attributable to a delay in the performance of a ministerial_act by respondent petitioners also urge us to order abatement for unspecified additional periods respondent concedes that an abatement of interest for part of the second period--february through date--is appropriate respondent contends however that the failure to petitioners also filed a motion to shift the burden_of_proof because we do not decide any issues based on the burden_of_proof we deny petitioners’ motion as moot - -- abate interest for the remaining periods does not amount to an abuse_of_discretion because there were no delays during these periods and even if there were the delays were the result of general administrative decisions not respondent’s failure to perform a ministerial_act we agree with respondent as to the first period as to parts of the second period and as to the unspecified additional periods we agree with petitioners as to part of the second period -- - sec_6404 e authorizes respondent to abate assessed interest attributable to error or delay in an irs officer or ‘t sec_6404 provides in pertinent part as follows sec_6404 abatements e assessments of interest attributable to errors and delays by internal_revenue_service --- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment sec_301 of tbor publaw_104_168 110_stat_1452 amended sec_6404 to permit abatement of interest for unreasonable error and delay in the performance of a ministerial or managerial act the tbor amendments of sec_6404 apply to interest accruing with respect to deficiencies or payments for taxable years beginning after date tbor sec_301 sec_110 stat pincite thus the amendments do not apply in the instant case 112_tc_19 n - - employee’s performing a ministerial_act with certain restrictions not applicable in the instant case as we stated in 112_tc_230 congress intended for the commissioner to abate interest under sec_6404 where failure to abate interest would be widely perceived as grossly unfair but not that it be used routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 -- - sec_6404 authorizes this court to decide whether respondent’s failure to abate such interest is an abuse_of_discretion and if so then to order an abatement respondent does not contend that any significant aspect of the delay is attributable to petitioners sec_6404 final flush language accordingly we are left to consider whether sec_6404 provides in pertinent part as follows sec_6404 abatements h review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest special rules -- a date of mailing --rules similar to the rules of sec_6213 shall apply for purposes of determining the date of the mailing referred to in paragraph b relief ---rules similar to the rules of sec_6512 shall apply for purposes of this subsection c review --an order of the tax_court under this subsection shall be reviewable in the same manner as a decision of the tax_court but only with respect to the matters determined in such order - - any delays petitioners identified are respondent’s delays in performing a ministerial_act and respondent’s failure to abate interest for any period constitutes an abuse_of_discretion sec_6404 does not define the term ministerial_act 113_tc_145 the governing regulation’ defines the term to mean a procedural or mechanical sec_301_6404-2t b temporary proced admin regs fed reg date provides as follows sec_301_6404-2t definition of ministerial_act temporary bo ministerial act-- definition the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequsites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act examples the definition of ministerial_act may be illustrated by the following examples example a taxpayer moves from one state to another before the internal_revenue_service selects the taxpayer’s income_tax return for examination a letter explaining that the return has been selected for examination is sent to the taxpayer’s old address and then forwarded to the new address the taxpayer timely responds asking that the audit be transferred to the service’s district_office that is nearest the new address the group manager approves the request after the request for transfer has been approved the transfer of the case is a ministerial_act the commissioner may in his or her discretion abate interest attributable to a delay in transferring the case example an examination of a taxpayer’s income_tax return reveals a deficiency with respect to which a notice_of_deficiency will be issued after the taxpayer and the internal_revenue_service have identified all agreed and continued -- -- act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by continued unagreed issues the notice has been prepared and reviewed including review by district_counsel if necessary and any other relevant prerequisites have been completed the issuance of the notice_of_deficiency 1s a ministerial_act the commissioner may in his or her discretion abate interest attributable to a delay in issuing the notice example a taxpayer invested in a tax_shelter and reported a loss from the tax_shelter on the taxpayer’s income_tax return internal_revenue_service personnel conducted an extensive examination of the tax_shelter and the processing of the taxpayer’s case was delayed during such examination because the period of limitations on assessment was about to expire the taxpayer executed a consent to extend the period of limitations the time required to process the taxpayer’s case was not a result of a delay in performing a ministerial_act consequently interest attributable to this period cannot be abated under paragraph a of this section example a revenue_agent is sent to a training course and the agent’s supervisor decides not to reassign the agent’s cases during the training course no work is done on the cases assigned to the agent neither the decision to send the agent to the training course nor the decision not to reassign the agent’s cases is under the circumstances a ministerial_act thus interest attributable to the delay cannot be abated example a taxpayer who claimed a loss from a tax_shelter on the taxpayer’s income_tax return is notified that the internal_revenue_service intends to examine the return however because of other work priorities and resource limitations a decision is made not to commence the examination for an extended period thereafter the decision not to commence the examination involves the exercise of judgment and discretion and is not a ministerial_act consequently interest attributable to the period of delay cannot be abated - supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date the regulation further provides that a decision concerning the proper application of federal tax law is not a ministerial_act id the definition of ministerial_act in the governing regulation closely tracks the legislative_history relating to sec_6404 see lee v commissioner t c pincite setting forth portions of the legislative_history of sec_6404 relating to the definition of ministerial_act see sec_6232 of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 added subsec e to sec_7805 sec_7805 provides that any temporary_regulation shall expire within years after the date_of_issuance of such regulation sec_7805 applies to any temporary_regulation issued after date tamra sec_6232 sec_102 stat pincite the regulation herein involved was issued before date and thus the sunset provision of sec_7805 does not apply to this regulation the final regulations under sec_6404 were issued on date the final regulations generally apply to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs accordingly the final regulations are inapplicable to the instant case and sec_301_6404-2t temporary proced admin regs supra effective for taxable years beginning after date but before date does apply see sec_301_6404-2t c temporary proced admin regs supra we agree with petitioners that the temporary_regulation applies to the instant case we disagree with respondent’s statements on brief that the final regulations are the applicable regulations al -- also s rept pincite 1986_3_cb_1 the irs may define a ministerial_act in regulations this consistency between sec_301_6404-2t b temporary proced admin regs supra and the legislative_history of sec_6404 satisfies the concern that we might otherwise have had about the regulation cf 88_tc_492 stating when the regulation interpreting a statute is written by the very agency whose abusive actions or overreaching were intended to be deterred by that statute we must be especially vigilant to insure that the regulation harmonizes with the plain language of the statute its origins and its purpose durbin paper stock co v commissioner t c pincite we apply the foregoing first to the events of the first period date through date then to the events of the second period date through date and finally to the events of unspecified additional periods a first period date through date petitioners contend as follows on brief respondent’s actions to calculate the deficiency and to transmit decision documents to petitioners should have taken no more than ten days even so respondent’s appeals_office did not send a decision document to petitioners for their signature until date the time period for this ministerial action to be completed by respondent encompassed months and days after petitioners’ transmittal of their canceled checks to respondent such delay in performing a simple ministerial_act warrants abatement of the interest accruing during the period date to date - -- date the start of the first period is the date petitioners mailed to respondent their verification information date is the earliest date respondent took any_action in processing the settlement of petitioners’ case and date is about the time when respondent began to prepare petitioners’ settlement documents date the end of the first period is the date rowland mailed the settlement documents to petitioners substantially_all of the first period consists of the time before rowland worked on petitioners’ response to the settlement offer this delay resulted from respondent’s prioritization decisions appeals officers in the cincinnati office managed multiple priorities while processing the barrister cases cases nearing the end of the limitations_period service_center claim cases and cases calendared for trial in cincinnati and columbus ohio took priority over the barrister cases the record shows that respondent established a list of priorities which places the barrister cases below three other types of cases in terms of priority and processed the barrister cases on an alphabetized first in first out basis as detailed supra in our findings this supports respondent’s contention that respondent’s inaction during the period date to date is attributable to respondent’s -- - decision regarding case priorities such a showing absent evidence regarding the then prevailing circumstances paints only a partial picture however to complete the picture we examine the circumstances as they existed during the period to determine whether respondent’s priority structure completely explains respondent’s inaction rowland testified and we found that the cincinnati office was responsible for cases calendared for trial at cincinnati and columbus ohio thus during the first period the primary attention of the cincinnati office was focused on cases other than the barrister cases rowland testified and we found that she maintained her normal caseload about cases in addition to working on her share of the barrister cases about in number rowland was thus managing a caseload during the period that was significantly larger than her normal caseload rowland testified and we found that the settlement letters generated a significant and generally prompt response from barrister taxpayers more than half the barrister taxpayers who responded to the settlement offer submitted their verification information within the requested days she fielded many phone calls from barrister taxpayers regarding the settlement and it took an average of calendar days to process the settlement of a barrister case on these facts we conclude that - respondent’s priority structure coupled with the heavy demands placed on rowland’s time contributed to respondent’s inaction in petitioners’ case during the bulk of the first period sec_301_6404-2t b temporary proced admin regs supra provides that the term ‘ministerial act’ means a procedural or mechanical act that does not involve the exercise of judgment or discretion emphasis added examples and in sec_301_6404-2t b temporary proced admin regs supra make it plain that ordinarily the making of decisions about how to prioritize cases constitutes the exercise of judgment or discretion we conclude that rowland’s delay in beginning to process petitioners’ response to the settlement offer is properly attributable to respondent’s reasonable prioritization decisions and thus is not attributable to error or delay in performing a ministerial_act once rowland began to process petitioners’ response her actions included the accomplishment of prerequisites matching petitioners’ verification materials to the amounts claimed on their tax returns determining that petitioners were not involved in a shelter other than tea for the relevant years and the ministerial_act of computing the amounts of the deficiencies and additions to tax it does not appear that there was any delay in preparing the settlement documents and mailing them to - -- petitioners compare example to sec_301_6404-2t b temporary proced admin regs supra from the foregoing we conclude that there was no abuse_of_discretion in respondent’s failure to abate interest for any part of the first period we hold for respondent on this issue b second period date through date on opening brief petitioners contend as follows with regard to the second period petitioners sent their executed decision document to cincinnati appeals_office on date almost four and one-half months passed before it was signed by mr winkler on date another week passed before it was actually filed with the united_states tax_court on date due to the delay evident in such time lag petitioners seek abatement of interest for the period running from date to date on answering brief respondent replies as follows to petitioners’ contentions while respondent does not necessarily agree with petitioners’ argument on this particular matter and does not concur that counter-signing and filing stipulated decision documents implicates a ministerial decision respondent will concede that an abatement of interest for the period from date through date should be allowed to petitioners in the unusual circumstances of this case in making this concession however respondent notes two points detailed below the two points respondent refers to are as follows respondent’s counsel proceeded with settling individual barrister cases out of alphabetical order where a taxpayer or representative contacted respondent’s counsel -- - at random petitioners in their tax_shelter case never initiated this type of contact with respondent’s counsel as a result of petitioners’ letter accompanying the signed decision document any attorney would have to consider and determine whether petitioners intended to enter into the settlement evidently respondent had not communicated this concession to petitioners before petitioners sent their answering brief to the court consequently petitioners have not had the opportunity to point out any implications that respondent’s concession of days of the second period might have on the days of the second period that remain in dispute we take the foregoing into account in our analysis date is the date petitioners mailed to respondent the executed decision document and date is the date we entered decision in petitioners’ case respondent did not explain the significance of date date is the date winkler signed the decision document in petitioners’ case between date and date rowland received petitioners’ signed decision document prepared and signed an appeal transmittal and case memorandum which outlined the terms of the settlement and forwarded the appeals transmittal and case memorandum to becker for his at - approval on date becker signed and approved the appeals transmittal and case memorandum prepared a letter informing petitioners that the settlement offer had been approved and delivered the documents to the records office of the cincinnati office which had days to transfer the documents to winkler for his review and signature taking into account transmission time including weekends it is reasonable to conclude that winkler would have received the documents by about date the foregoing activities do not constitute ministerial acts because they are acts prerequisite to the processing of the settlement agreement between petitioners and respondent sec_301_6404-2t b temporary proced admin regs supra provides that the term ‘ministerial act’ means a procedural or mechanical act that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place rowland’s preparation of the appeals transmittal and case memorandum and becker’s review thereof thus are not ministerial acts id we conclude that for the period from date through about date there was no error or delay by an irs employee in performing a ministerial_act within the meaning of sec_6404 a and thus respondent did not have -- - authority to abate interest in petitioners’ case similarly there was no error or delay for the period april when winkler signed the settlement document through date when the decision was entered by the tax_court the remaining months of the second period are more complicated respondent’s two proffered explanations are not helpful the first explanation dealing with taking cases out of alphabetical order related to the first period ending date and not to the second period the second explanation dealing with uncertainty as to petitioners’ intent to settle evidently was resolved by becker not later than date when he notified petitioners in writing that the proposed settlement has been approved we consider first whether winkler’s actions with respect to the settlement of petitioners’ case constituted ministerial acts we have found that in arrangements were made to have the cincinnati office take on part of the work of settling barrister cases about date barrister cases were assigned to rowland and her cincinnati office colleagues for about the first months that the cincinnati office processed barrister cases proposed decision documents were sent to winkler and craig for approval before the documents were sent to the taxpayers thereafter the cincinnati office was deemed to be sufficiently proficient at drafting these documents so that that office sent --- - those documents to the taxpayers without review by winkler or craig winkler then reviewed the format and contents of the decision documents signed them and forwarded them to the court for entry of decision these findings suggest that although winkler’s review role had substantially diminished by early at that point his actions with regard to barrister case settlements still were more than ministerial however our focus is on the status of winkler’s actions in early a year later we believe that the clearest evidence of record on that point is the stipulated date letter from becker to petitioners informing petitioners that the settlement they reached with rowland as reflected in the stipulation-decision document has been approved becker’s letter to petitioners goes on to state that we have forwarded the stipulation you signed to district_counsel for filing with the united_states tax_court from this we conclude that becker acting in his official capacity on behalf of respondent was assuring petitioners that by date all the actions involving the exercise of judgment or discretion in petitioners’ case had already occurred and only ministerial acts remained before the stipulated decision was submitted to this court from the foregoing we conclude it is more_likely_than_not that winkler’s remaining tasks--signing the stipulation and causing it to be delivered to this court---were ministerial -- - examples and of sec_301_6404-2t b temporary proceed admin regs supra show that assigning priorities in the processing of work can constitute the exercise of judgment and discretion we have found that winkler gave priority to working on cases calendared for trial by the court if the month delay in winkler’s signing the stipulation was attributable to this prioritizing then it would appear that under the regulation winkler was not dilatory in performing a ministerial_act sec_301_6404-2t a final flush language temporary proceed admin regs supra under these circumstances abatement of interest for this 3-month period would not be authorized under the statute and the regulation we have not found and respondent does not direct our attention to any evidence in the record herein that the 3-month delay or any part thereof was in fact properly attributable to winkler’s prioritizing nevertheless in the last brief filed in the instant case respondent concedes that an abatement of interest for the period from date through date should be allowed to petitioners in the unusual circumstances of this case respondent does not explain why this concession is made nor why the concession period begins on date we have not identified from the record herein any event on or about date that might be relevant to a conclusion that a sec_6404 status had changed compare -- - jacobs v commissioner tcmemo_2000_123 with berry v commissioner tcmemo_2001_323 because respondent’s concessions came so late in our proceedings petitioners have been deprived of the opportunity to explore the events of date or thereabouts taking into account the fact and timing of respondent’s concession we conclude it is more_likely_than_not that respondent has conceded that there was an abuse_of_discretion in failing to abate interest for the 2-month period february through date we conclude that the period january through date should be treated the same as the conceded period we hold for respondent as to date through date for petitioners as to january through date and for respondent as to april through date on this issue c additional periods on answering brief petitioners urge that we order abatement for additional periods during the years of interest petitioners do not direct our attention to any specific periods 1s we recognize that respondent’s concession includes date however we refuse to give effect to that day because the record clearly and indisputably shows that on that day winkler moved the process along indeed the parties have so stipulated - - evidently preferring that we conduct a detailed search we decline to do so we hold for respondent on this issue d abatement periods---summary we hold for petitioners that respondent’s failure to abate interest for the period january through date was an abuse_of_discretion and will order abatement for this period we hold for respondent as to all other periods placed in dispute in the instant case il interest computations respondent twice computed petitioners’ interest liability once before the date assessment and once before trial petitioners contend that both of respondent’s interest computations contain numerous errors and that respondent’s failure to correct such errors constitutes an abuse_of_discretion respondent contends that after taking respondent’s concessions into account respondent’s trial computations are correct ’ before reaching the merits of these disputes we pause to discuss our jurisdiction to correct respondent’s computations petitioners point out that if we were to agree with any of their contentions then the bottom line would take into account the effect of compounding interest on the interest that we would have concluded should not have been assessed e g 955_f2d_1457 11th cir thus in general the amounts at stake are greater than the amounts formally in dispute - - see eg 118_tc_494 our jurisdiction to correct error in respondent’s interest computations stems from sec_6404 h b which provides that rules similar to the rules of sec_6512 apply for purposes of sec_6404 supra note sec_6512 b generally defines this court’s jurisdiction with respect to overpayments see 110_tc_291 sec_6512 b provides inter alia that if a taxpayer properly invokes our overpayment jurisdiction under sec_6512 then we have jurisdiction to determine the amount of the taxpayer’s overpayment this jurisdiction under sec_6512 also permits us to redetermine a taxpayer’s statutory interest 115_tc_293 affd 32_fedappx_278 9th cir see 118_f3d_184 n 4th cir affg tcmemo_1996_167 petitioners have paid all the tax and interest assessed for and the parties agree that there is no additional tax or interest that needs to be assessed respondent’s concession that interest should be abated for the period of time beginning on date and ending on date results in an overpayment as to each of the years in issue accordingly pursuant to sec_6404 h b we have jurisdiction to determine the amount of petitioners’ - - overpayment and in order to do so we have jurisdiction to redetermine the correct amount of the interest on their original underpayments petitioners assign a number of errors to respondent’s interest computations we consider each of petitioners’ contentions in turn a start dates the parties agree that date the date respondent issued to petitioners their refund is the correct start date for the parties disagree as to what are the correct start dates for and relying on 588_f2d_342 2d cir petitioners contend that date the date respondent issued to petitioners a refund for plus interest thereon is the correct start date for because petitioners did not have the use of respondent’s money before that date relying on revproc_94_60 1994_2_cb_774 respondent contends that date the date respondent began to accrue interest on petitioners’ overpayment is the correct start date for respondent maintains that this approach comports with avon products inc v united_states supra we agree with respondent’s conclusion - -- sec_6601 ’ provides the general_rule that interest on an underpayment shall accrue during the period from the last date prescribed for payment until the date paid at the underpayment rate established under sec_6621 as we stated in intel corp consol subs v commissioner 1111t c sec_6601 reflects the use of money principle that is the party who has the use of the money pays interest up until the event which causes the party no longer to have use of that money 109_tc_1 under sec_6601 interest on an underpayment begins to accrue when the tax becomes both due and unpaid avon products ‘7 sec_6601 interest on underpayment nonpayment or extensions of time for payment of tax a general_rule --if any amount of tax imposed by this title title_26 the internal_revenue_code whether required to be shown on a return or to be paid_by stamp or by some other method is not paid on or before the last date prescribed for payment interest on such amount at an annual rate established under sec_6621 shall be paid for the period from such last date to the date paid the later amendment of this provision by sec c of tra stat pincite applies to interest for periods after date tra sec d 100_stat_2746 and so it does not affect our search for the starting date for interest on the and underpayments one may fairly contend that this principle has been eroded by various provisions including sec_6621 discussed infra at c and the interest abatement provision that is the subject of the instant proceeding however the use of money principle remains an appropriate basis for decision where it has not been modified by statute as in the instant issue see eg 259_f3d_204 n 4th cir affg an unreported order and decision of this court entered date 109_tc_1 -- - inc v united_states f 2d pincite the last date prescribed for payment of income_tax is generally the due_date for filing the tax_return without regard to any extension of time for filing see sec_6601 petitioners did not owe any income_tax as of the due_date for filing their tax return--date on their tax_return petitioners claimed flowthrough items in respect of their investment in tea petitioners then carried back credits losses from to and then to which resulted in an overpayment for under subsections a and b of sec_6611 interest on a refund of an overpayment is calculated from the date of the overpayment sec_6611 respondent states that petitioners carried back from to the investment_credit petitioners state they carried back actual losses the parties stipulate that petitioners carried back credits losses the parties have not favored us with petitioners’ tax_return or claim_for_refund for and so we do not have a basis in the record for greater precision as to what was carried back although sec_6611 deals with net operating losses in par and credits in par a infra note we are fortunate in that for our purposes the relevant rules of pars and a are identical sec_6611 f provides in pertinent part as follows sec_6611 interest on overpayments refund of income_tax caused by carryback or adjustment for certain unused deductions ---- net_operating_loss or capital_loss_carryback ---for purposes of subsection a if any overpayment of continued - - prescribes the date interest begins to accrue on an overpayment created by a credits losses carryback sec_6611 as in effect for date the date when respondent issued to petitioners their refund for ' provided that for these purposes the overpayment is deemed to have been made after the last day of the taxable_year in which the carryback arises the carryback which resulted in an overpayment for arose in continued tax imposed by subtitle a relating to income taxes results from a carryback of a net_operating_loss or net_capital_loss such overpayment shall be deemed not to have been made prior to the close of the taxable_year in which such net_operating_loss or net_capital_loss arises certain credit carrybacks --- a in general --for purposes of subsection a 1f any overpayment_of_tax imposed by subtitle a results from a credit_carryback such overpayment shall be deemed not to have been made before the close of the taxable_year in which such credit_carryback arises sec_1055 of the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 redesignated par of sec_6611 as par t sec_346 a and b of tefra stat pincite substituted the phrase the filing_date for for the phrase the close of in each place the latter phrase appeared in pars and a of sec_6611 the amendments were effective for interest accruing after date see tefra sec_346 stat pincite interest on petitioners’ overpayment for accrued from jan through date thus the amendments do not affect interest on petitioners’ overpayment for - -- and thus the date of petitioners’ overpayment for was deemed to be date consistent with these provisions respondent accrued interest on petitioners’ overpayment from date as a result of the foregoing we conclude that petitioners are deemed to have had the use of their refund on account of their carryback s to from date the refund amounted to dollar_figure consisting of dollar_figure plus dollar_figure interest the parties settled the deficiency proceeding in this court by agreeing to a deficiency of dollar_figure for plus dollar_figure addition_to_tax under sec_6659 the deficiency resulted from disallowance of part of the carryback from as we have noted sec_6601 provides the general_rule for interest on underpayments however sec_6601 as in sec_6601 provides in pertinent part as follows sec_6601 interest on underpayment nonpayment or extensions of time for payment of tax d income_tax reduced by carryback or adjustment for certain unused deductions --- net_operating_loss or capital_loss_carryback --if the amount of any_tax imposed by subtitle a is reduced by reason of a carryback of a net_operating_loss or net_capital_loss such reduction in tax shall not affect the computation of interest under this section for the period ending with the last day of continued - - effect for the disputed june interest period ’ provides that where the income_tax has been reduced by carrybacks interest is not to accrue for the period ending with the last day of the taxable_year in which the carried back item arises the carryback to the disallowance of part of which resulted in the deficiency arose in and thus the earliest date for interest on the underpayment is date this results in petitioners’ underpayment interest starting date matching the overpayment interest starting date that they benefited from continued the taxable_year in which the net_operating_loss or net_capital_loss arises certain credit carrybacks ---- a in general --if any credit allowed for any taxable_year 1s increased by reason of a credit_carryback such increase shall not affect the computation of interest under this section for the period ending with the last day of the taxable_year in which the credit_carryback arises sec_1055 of tra 111_stat_944 redesignated par of sec_6601 as par s sec_346 a and b of tefra stat pincite substituted the phrase the filing_date for for the phrase the last day of in each place the latter phrase appeared in pars and a of sec_6601 the amendments were effective for interest accruing after date tefra sec_346 stat pincite interest on petitioners’ overpayment for accrued from jan through date thus the amendments do not affect interest on petitioners’ underpayment for -- - putting it another way as a result of the carryback s petitioners were deemed to have an overpayment as of date as a result of the parties’ settlement in the deficiency litigation it developed that petitioners were not entitled to the bulk of that overpayment because the overpayment and interest were calculated with a starting date of date the resulting underpayment and interest also are calculated with a starting date of date petitioners’ contention that interest does not begin to accrue until the date respondent issued to petitioners the refund appears to hinge on the fact that they did not have actual use of respondent’s money until the date respondent issued the refund interest has been defined as compensation_for the use or forbearance of money 308_us_488 in this sense the payment of interest serves as a proxy for actual use of the money petitioners received interest on their refund which began to accrue as of date consistent with the definition of interest petitioners are treated as having had the use of respondent’s money 1ie what the parties agreed in their settlement papers was respondent’s money as of date even though they did not have actual use of the refunded dollars until respondent issued the refund for - - however the period beginning date includes a 12-day period---june 1982--during which respondent had the money and for which respondent did not pay interest to petitioners on brief each side vigorously disputes the other side’s contentions as to this 12-day period when we clear away the parties’ language of conflict it appears that both sides contend that petitioners are not liable for any interest on account of this 12-day period we conclude that the use of money principle leads to the result that both sides contend is the correct result the parties are to give effect to this conclusion in the computations under rule we hold for respondent that interest on the underpayment begins to accrue on date but does not accrue for the period june petitioners’ refund for was not attributable to a carryback accordingly the date of petitioners’ overpayment for is the first date when the amount of petitioners’ payments in respect of exceeds the amount of their liabilities for sec_301_6611-1 proced admin regs petitioners’ sec_301_6611-1 proced admin regs provides in pertinent part as follows sec_301_6611-1 interest on overpayments ---- continued - - tax_payments and credits are deemed made on the last day for filing the return date sec_6513 and b and thus date was the deemed date of petitioners’ overpayment under sec_6611 interest on an overpayment accrues from the date of the overpayment consistent with sec_6611 respondent accrued interest from date the date of petitioners’ claimed overpayment as a result of the foregoing we conclude that petitioners are deemed to have had the use of their refund beginning date the refund amounted to dollar_figure consisting of dollar_figure plus dollar_figure interest the parties settled their deficiency proceedings in this court by agreeing to a deficiency of dollar_figure as we have noted sec_6601 provides the general_rule that interest on an underpayment accrues from the last date prescribed for payment which in the instant case was date petitioners raise the same use-of-the-money contention continued b date of overpayment except as provided in sec_6401 relating to assessment and collection after the expiration of the applicable_period of limitation there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability including any interest addition_to_tax or additional_amount and the dates of payment of all amounts subseguently paid with respect to such liability -- - that they raise with respect to for the reasons stated above with respect to we reject their contention accordingly we conclude that the start date for interest on the underpayment is date petitioners also contend as follows respondent seeks to recover two distinct obligations from petitioners the first obligation is a deficiency in tax recoverable under sec_6213 along with interest mandated by sec_6601 the second obligation is refunded interest erroneously paid to petitioners recoverable under sec_7405 with interest mandated only by sec_6602 petitioners further contend that respondent’s contentions as to the start date for and mask an impermissible attempt to recover erroneously refunded interest because the period of limitations for filing a suit under sec_7405 has expired see sec_6532 b we disagree respondent chose to proceed against petitioners under the deficiency procedures as our analysis shows the interest provisions applicable to these procedures lead to the interest starting dates contended for by respondent we have no occasion to determine in the instant case whether respondent could properly proceed against petitioners under sec_7405 and if so then what would be the effect of the sec_6532 b limitations provisions in fact respondent did not proceed under sec_7405 and cannot be compelled to do so the choice is respondent’s not petitioners’ e g 733_f2d_435 6th cir and cases there cited affg tcmemo_1982_735 78_tc_100 ndollar_figure see also 561_f2d_1123 4th cir we hold for respondent that interest on the underpayment begins to accrue on date see our comments supra as to the period for which respondent did not pay interest on the overpayment b asserted accounting error sec_1 dollar_figure petitioners contend on opening brief that dollar_figure was paid not respondent acknowledges on answering brief that on an interest computation as to prepared for trial the dollar_figure was listed in error on exhibit 82-r as date instead of date respondent insists that such item was paid on date bx 3-j this dispute affects the bottom line only to the extent of year’s worth of interest on dollar_figure plus the effect of compounding the interest on that year’s worth of interest see eg dang v commissioner f 3d pincite the only evidence on this matter that we have found in the record is respondent’s transcript of account which shows the dollar_figure as credit applied from form_1040 tax period dec in the absence of any restrictions on the use of this - -- stipulated exhibit and any evidence contradicting the correctness of this transcript of account entry we conclude that it is more_likely_than_not that the correct date is date rather than date we hold for respondent on this issue dollar_figure or dollar_figure petitioners contend on opening brief that dollar_figure rather than was paid on respondent acknowledges on answering brief that on an interest computation as to prepared for trial the amount of a credit for a payment on date was listed incorrectly on exhibit 83-r as dollar_figure instead of dollar_figure this agreement between the parties which is consistent with the information in respondent’s transcript of account for is to be given effect in the computation under rule c sec_6621 rate on date respondent assessed an additional dollar_figure tax_liability on account of and an additional dollar_figure tax_liability on account of apparently interest was accrued on these items at the sec_6621 rate the parties have stipulated that these assessed additional tax_liabilities are not subject_to the sec_6621 rate on date respondent assessed an additional dollar_figure tax_liability on account of apparently interest was - - accrued on this item at the sec_6621 rate on opening brief petitioners contend that the sec_6621 rate should apply to only dollar_figure of this item on answering brief respondent concedes that the sec_6621 rate should apply to only dollar_figure of the dollar_figure additional_assessment these agreements are to be given effect in the computation under rule as to any other questions regarding the sec_6621 rate we note that the parties’ settlement in petitioners’ deficiency case includes the determination that the entire underpayment in income_tax for the taxable years and is a substantial_underpayment attributable to tax-motivated transactions for purposes of computing the interest payable with respect to such amount pursuant to sec_6621 formerly sec_6621 d this agreement by the parties in petitioners’ deficiency case was part of the decision we entered disposing of that case apart from the above-noted stipulation and the above-noted concession we hold for respondent on this issue til the dollar_figure offer_in_compromise in date supra note petitioners sent to respondent a check in the amount of dollar_figure as part of an offer_in_compromise to settle their interest liability for and at fish’s reguest on date petitioners withdrew their offer_in_compromise at some point probably in date possibly in date respondent refunded to petitioners the dollar_figure without interest - petitioners contend that the dollar_figure they submitted along with their offer_in_compromise adequately compensated respondent for any interest that would have accrued during the period of time respondent held the dollar_figure and thus interest on petitioners’ interest liabilities should have been tolled during that period alternatively petitioners claim that interest should be tolled from date the date petitioners withdrew their offer until an unspecified date in early date presumably the date petitioners received from respondent their dollar_figure respondent contends that petitioners are not entitled to an interest credit for lack of a better term for the time that respondent held the dollar_figure because the form_656 petitioners executed the form with which petitioners submitted the dollar_figure provides that respondent is not obligated to pay interest on the dollar_figure petitioners submitted we agree with respondent’s conclusion paragraph c of the form_656 petitioners executed provides in pertinent part as follows i we understand that trs will not pay interest on any amount i we submit with the offer sec_301_7122-1 proced admin regs dictates the same result thus it is clear that petitioner sec_25 sec_301_7122-1 proced admin regs provides in pertinent part as follows if an offer_in_compromise is withdrawn or rejected the continued - - are not entitled to interest on the dollar_figure submitted with their offer_in_compromise we still must decide however whether respondent erred in the computation of petitioners’ interest liability by failing to toll the accrual of interest for the period in which respondent held the dollar_figure in contending that interest should not accrue during the period in which respondent held the dollar_figure petitioners do not cite to any specific authority rather they rely on the general use of money principle described in 588_f2d_342 2d cir and developed by its progeny on the record in the instant case we conclude that we cannot hold that respondent abused discretion and we cannot hold that there was a computational error with regard to the period continued amount tendered with the offer including all installments paid shall be refunded without interest unless the taxpayer has stated or agreed that the amount tendered may be applied to the liability with respect to which the offer was submitted this regulation in effect for the period in which petitioners submitted their offer_in_compromise was removed and replaced by sec_301_7122-1t effective date fed reg date the temporary_regulation with minor changes became final on date fed reg date the new regulation provides additional guidance regarding offers in compromise t d c b pincite it does not change the nature of amounts submitted with an offer_in_compromise rather it makes explicit that those amounts are considered deposits sec_301_7122-1 of the new regulation - - during which respondent held the dollar_figure that accompanied petitioners’ offer_in_compromise firstly petitioners paid the dollar_figure in connection with an offer_in_compromise to settle the dispute as to their interest liabilities for and about dollar_figure of the then-disputed interest more than half the total was interest for a year as to which we do not have jurisdiction to grant relief indeed petitioners’ dollar_figure offer was less than two- thirds of the interest alone neither side has suggested any way to apportion or allocate the dollar_figure offer between on the one hand and and on the other hand petitioners did not make any such allocation in their offer_in_compromise an allocation first to the interest on the oldest year’s liability would not leave anything for any of the years as to which we could grant relief secondly respondent abated interest on the entire liabilities for the period date through date supra table and associated text respondent held petitioners’ dollar_figure from date until about the end of that year thus there already is an abatement of interest on the whole debt for somewhat more than half of the period during which respondent held petitioners’ dollar_figure -- jo - thirdly it is not at all clear as to how the use of money principle should apply to the dollar_figure paid with the offer_in_compromise a avon products involved payments of tax the instant case however involves a deposit see 35_tc_1130 unlike payments deposits are set_aside in special suspense accounts established for depositing money received when no assessment is then outstanding against the taxpayer 323_us_658 the receipt by the government of moneys under such an arrangement carries no more significance than would the giving of a surety bond id deposits can be returned to the taxpayer upon request at anytime before respondent is entitled to assess the tax see revproc_84_58 1984_2_cb_501 because of this respondent does not have unrestricted use of the money as respondent does with payments b neither respondent nor petitioners have any obligation to pay interest during the period in which respondent holds a deposit see rosenman v united_states u s pincite revproc_84_58 1984_2_cb_501 the purpose of interest however is to compensate the government for delay in payment of a tax or to compensate the taxpayer for_the_use_of the taxpayer’s money avon products inc v united_states f 2d pincite thus the absence of an obligation to pay interest is - t1 - yet another indication that deposits do not fit neatly into the use of money gloss on sec_6601 and sec_6611 c the parties have not discussed revproc_84_58 1984_2_cb_501 which provides in pertinent part as follows sec_5 interest o1 tf the remittance is held as a deposit in the nature of a cash bond but is returned at the taxpayer’s request and a deficiency is later assessed for that period and type of tax the taxpayer will not receive credit for the period in which the funds were held as a deposit petitioners withdrew the offer_in_compromise and eventually received back their dollar_figure under these circumstances we do not have to deal with any possible implications of the last sentence of section dollar_figure of revproc_84_58 nor do we have to consider whether the fact that petitioners were pro_se at the time they withdrew the offer_in_compromise and that the withdrawal was at respondent’s agent’s suggestion has any impact on the application of that last sentence see generally 92_tc_749 on this record we conclude that we shall not direct respondent to abate interest or recompute interest to take account of the dollar_figure that petitioners paid in connection with their offer_in_compromise we hold for respondent on this issue - j2 - to take account of respondent’s concessions and the foregoing decision will be entered under rule the parties have stipulated as follows the parties agree that the methodology to use in determining the correct amount of interest for each year in issue is first to calculate the interest that accrues on the balance due giving effect to all payments credits and abatements shown on the transcripts - exhibit 3-j from the appropriate start date determined by the court to the date interest was paid for that year with no interest accruing during the waiver periods agreed abatement periods such further abatement periods as determined by the court and such other periods of no interest accrual determined by the court at issue in the case this accrued interest is then subtracted from the total interest assessed if the difference is a positive number the difference is an overassessment of interest which should be abated since the total interest assessed has been paid such overassessment will constitute an overpayment which should be refunded to petitioners this stipulation is to be given effect in the rule_155_computations
